ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Femme Comp, Inc.                              )      ASBCA No. 60566
                                              )
Under Contract Nos. DASG62-03-D-0006          )
                    W91260-08-D-OOO 1         )
                    DCAI00-02-D-4004          )

APPEARANCES FOR THE APPELLANT:                       Stephen D. Knight, Esq.
                                                     Sean K. Griffin, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 September 2017




                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60566, Appeal of Femme Comp,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals